Exhibit 10.1
LICENSE AGREEMENT
This License Agreement (“Agreement”) is made and entered into this 9th of July,
2010 (the “Effective Date”), by and between ACCELR8 TECHNOLOGY CORPORATION, a
Colorado corporation, having its principal office at 7000 North Broadway, Bldg.
3-307, Denver, CO 80221 (hereinafter “Accelr8”) and NANOSPHERE INC., a Delaware
coporation, having its principal office at 4088 Commercial Avenue, Northbrook,
IL 60062 (hereinafter “Nanosphere”). Accelr8 and Nanosphere may be referred to
herein individually as a “Party” and collectively as the “Parties.”
WITNESSETH
WHEREAS, Accelr8 has developed proprietary surface chemistry and coating
technology; and
WHEREAS, Nanosphere desires to obtain a license to utilize such technology in a
product that it will distribute to certain markets exclusively on its
proprietary analytical platform, and Accelr8 so agrees, subject to the terms and
conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties, intending to be legally
bound, do hereby agree as follows:
ARTICLE 1. DEFINITIONS
As used herein, the following terms shall have the following meanings:

1.01  
“Accelr8 Intellectual Property” means the Accelr8 Know-How and Accelr8 Patents.

1.02  
“Accelr8 Know-How” means all tangible and intangible (a) techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
processes (including manufacturing and quality control processes), knowledge,
know-how, skill, experience, test data and results (including pharmacological,
toxicological and clinical test data and results), analytical and quality
control data, results or descriptions, software and algorithms, and
(b) compounds, compositions of matter, complexes and physical, biological or
chemical material, which exist as of the Effective Date and are related to
Accelr8’s proprietary surface chemistry and coating technology.

1.03  
“Accelr8 Patents” means (a) those Patents and Patent Applications listed in
Appendix A, and (b) any Patents owned or licensed (with a right of sublicense)
by Accelr8 that cover the Process Improvements.

1.04  
“Affiliate” means every corporation, or entity, which, directly or indirectly,
or through one or more intermediaries, controls, is controlled by, or is under
common control with a Party, as well as every officer, director, agent and
representative of any such corporation or entity. For the purposes of the
foregoing definition, the word “control” (including, with correlative meaning,
the terms “controlled by” or “under common control with”) means the actual
power, either directly or indirectly through one or more intermediaries, to
direct or cause the direction of the management and policies of such entity,
whether by the ownership of at least fifty percent (50%) of the voting stock of
such entity, or by contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



1.05  
“Calendar Quarter” means any period of three (3) consecutive months ending on
March 31, June 30, September 30 and December 31.
  1.06  
“Coatings” means surface films used to immobilize molecules and other materials
for the purpose of analysis.
  1.07  
“Confidential Information” has the meaning set forth in §7.01.
  1.08  
“Effective Date” means the date specified in the first paragraph of this
Agreement.
  1.09  
“Improvements” means inventions, discoveries, works of authorship, trade
secrets, know-how or developments, whether or not patentable, that are made,
conceived, reduced to practice or otherwise generated during the Term, which are
improvements, modifications or other developments to the Licensed Product
(including, without limitation, the manufacturing processes for such products
and/or the OptiChem® coating technology).
  1.10  
“Inventions” means all Improvements, inventions, discoveries, processes, works
of authorship, trade secrets and other know-how, developments or the like,
whether or not patentable, that are made, conceived, reduced to practice or
otherwise generated solely by a Party or jointly by the Parties as a result of
this Agreement (including, without limitation, Inventions related to the
Licensed Product or its manufacture).
  1.11  
“License Fee” has the meaning set forth in §5.01.
  1.12  
“Licensed Product” means the Accelr8 product described in Appendix B and applied
to any Nanosphere Product.
  1.13  
“Nanosphere Product” means a manufactured discrete physical article that
completes the production process, for any use as a finished functional article
that is not discarded as in-process waste, for whatever manner of use after said
production, including but not limited to any manner of sale, product
development, product trials, or free goods for evaluation by a customer,
distributor, or commercial collaborator.
  1.14  
“Patents” means:
     
(a) United States and foreign patents and/or patent applications and/or
provisional patent applications;
     
(b) United States and foreign patents issued from the applications described in
(a) above and from divisionals and continuations and continuations-in-part of
these applications;

 

2



--------------------------------------------------------------------------------



 



   
(c) U.S. and foreign continuations and continuation-in-part applications, and
the resulting patents of any of the U.S. and foreign applications described in
(a) or (b) above or this paragraph (c); and
     
(d) any reissues of United States and foreign patents described in (a), (b) or
(c) above.

1.15  
“Process Improvements” means any Improvements to the processes for the
manufacture of the Licensed Product.
  1.16  
“Term” means the term of this Agreement, as determined in accordance with
Article 10.
  1.17  
“Third Party” means any entity or person other than Accelr8 or Nanosphere.

ARTICLE 2. GRANT OF RIGHTS

2.01  
Accelr8 hereby grants, and Nanosphere accepts, during the Term and subject to
the terms and conditions of this Agreement, a worldwide, non-transferable
(except as provided in §12.01), fee-bearing non-exclusive license under the
Accelr8 Intellectual Property to make, have made, use, sell, offer to sell,
import, have imported, export, and distribute the Licensed Product exclusively
as applied to Nanosphere Products, including products produced by Nanosphere for
any Third Party where said Third Party uses, sells, offers to sell, imports, has
imported, exports, has exported and/or distributes said products.
  2.02  
Accelr8 explicitly grants to Nanosphere, during the Term and subject to the
terms and conditions of this Agreement, the right to contract with a Third Party
to manufacture the Licensed Product and apply it exclusively to Nanosphere
Products, provided that Nanosphere assures compliance of said Third Party with
the licensing and confidentiality terms of this Agreement.
  2.03  
Accelr8 shall provide to Nanosphere by 60 days after the Effective Date of the
Agreement with all information necessary to produce the Licensed Product,
including descriptions or specifications of machines, components and materials
used for the production. Accelr8 shall also provide to Nanosphere by 75 days
after the Effective Date of the Agreement with a detailed and complete
documentation of Accelr8’s production processes.
  2.04  
The license and rights granted by Accelr8 in §2.01 are subject to the following:
     
(a) Nanosphere may not sublicense the license and rights granted to it hereunder
to any Third Party, including, any Affiliate, except under Article 2.02;
     
(b) the Licensed Product must be applied to a proprietary Nanosphere Product
including products produced by Nanosphere for any Third Party where said Third
Party uses, sells, offers to sell, imports, has imported, exports, has exported
and/or distributes said products;
     
(c) the Nanosphere Product that includes the Licensed Product must be
appropriately labeled for use and sale with respect to applicable patent law

 

3



--------------------------------------------------------------------------------



 



2.05  
Accelr8 hereby reserves all rights in and to the Accelr8 Intellectual Property
not expressly granted to Nanosphere hereunder, including, without limitation,
the right to make, have made, use, sell, offer to sell, import and export the
Accelr8 product of Appendix B.

ARTICLE 3. COMMERCIALIZATION

3.01  
Each of the Parties will provide to the other Party, on a time and materials
basis as reasonably requested by the other Party, technical support and
consulting services related to the Licensed Product subject to mutual agreement
on applicable terms and conditions as represented by a written letter of
agreement.

ARTICLE 4. ADDITIONAL AGREEMENTS

4.01  
None.

ARTICLE 5. PAYMENTS AND PAYMENT TERMS

5.01  
License Fee. Nanosphere shall pay to Accelr8 a non-refundable fee of one-million
eight-hundred and fifty dollars ($1,850,000) in four annual installments. On the
Effective Date, Nanosphere shall pay to Accelr8 a non-refundable installment of
one-hundred fifty thousand Dollars ($150,000). Upon the first anniversary of the
Effective Date (July 9th, 2011) Nanosphere shall pay to Accelr8 a non-refundable
installment of three-hundred and fifty thousand dollars ($350,000). Upon the
second anniversary of the Effective Date (July 9th, 2012) Nanosphere shall pay
to Accelr8 a non-refundable installment of six-hundred thousand dollars
($600,000). Upon the third anniversary of the Effective Date (July 9th, 2013)
Nanosphere shall pay to Accelr8 a non-refundable installment of seven-hundred
and fifty thousand dollars ($750,000). Failure to complete any installment
payment in a timely manner shall result in notice of Termination by Accelr8 to
Nanosphere under §10.02 and subsequent effects of Termination. If all the listed
patents in APPENDIX A and patents that issue there from are declared invalid
during the Term of this Agreement, Nanosphere will not be obligated to make any
remaining payments.
  5.02  
Nanosphere shall pay to Accelr8 a one-time fee of fifteen-thousand Dollars
($15,000) for the transfer of technology of §2.02 to Nanosphere (“Technology
Transfer”), payable within thirty (30) days of the Effective Date. Such
Technology Transfer will be completed upon Accelr8’s statement of delivery of
the documentation of §2.02.
  5.03  
Accelr8 agrees to provide additional consulting services for technical support
at a rate of two-hundred Dollars ($200) per hour, one (1) day minimum, for the
term of this Agreement, if and as requested by Nanosphere.
  5.04  
All payments hereunder shall be payable in U.S. Dollars. When conversion of
payments from any foreign currency is required, such conversion shall be at an
exchange rate equal to the rate of exchange for the currency of the country from
which the fees are payable as published by The Wall Street Journal, East Coast
Edition, on the final day of the Calendar Quarter for which a payment is due. In
any country where conversion of the local currency is blocked and such currency
cannot be removed from the country, at the

 

4



--------------------------------------------------------------------------------



 



   
election of Accelr8 fees accrued in that country may be paid to Accelr8 in that
country in local currency by deposit in a local bank designated by Accelr8. All
payments other than those specified in the preceding sentence shall be payable
to Accelr8 by wire transfer, in immediately available funds, to a bank account
as may be designated by Accelr8 in writing from time to time.
  5.05  
If laws or regulations require that taxes be withheld from payments due to
Accelr8 hereunder, Nanosphere shall have the right to (a) deduct such taxes from
the payment due to Accelr8 hereunder, (b) timely pay the taxes to the proper
taxing authority, and (c) send evidence of the obligation together with proof of
tax payment (including certification of receipt by the taxing authority) to
Accelr8 within thirty (30) days following such tax payment. Notwithstanding the
foregoing, Nanosphere shall cooperate with Accelr8 and shall execute and deliver
such documents and take such other actions as Accelr8 may reasonably request,
for the purpose of (x) obtaining an exemption from the tax withholding
requirements of any foreign country, (y) obtaining a refund of any taxes
actually withheld by Nanosphere and paid to a foreign country pursuant to tax
withholding requirements, and (z) otherwise seeking to lawfully mitigate the
amount of taxes required to be withheld from any payments due to Accelr8
hereunder pursuant to applicable foreign tax law.
  5.06  
Any amounts not paid by Nanosphere when due under this Agreement shall be
subject to interest from and including the date payment is due through and
including the date upon which Accelr8 has actually received payment at a rate
equal to the sum of two percent (2%) plus the prime rate of interest quoted in
the Money Rates section of The Wall Street Journal, East Coast Edition,
calculated daily on the basis of a 365-day year, or similar reputable data
source, or, if lower, the highest rate permitted under applicable law. The
payment of such interest shall not limit Accelr8 from exercising any other
rights or remedies it may have as a consequence of the lateness of any payment.

ARTICLE 6. INTELLECTUAL PROPERTY; PROSECUTION; COSTS AND ENFORCEMENT

6.01  
Ownership of Inventions and Information. Ownership of Inventions shall be
determined in accordance with the following rules:
     
(a) Nanosphere shall own any Inventions (including all intellectual property
rights therein) that it solely makes or conceives (“Nanosphere Inventions”).
     
(b) Accelr8 shall own any Inventions (including all intellectual property rights
therein) that it solely makes or conceives.
     
(c) For any Inventions (including all intellectual property rights therein) that
the Parties jointly make or conceive (“Joint Inventions”), the Parties shall
jointly own any Joint Inventions, subject to the restrictions in §6.01(d).
     
(d) For all Joint Inventions that are jointly owned by the Parties, each Party
is free to utilize such Joint Invention without accounting or reporting to the
other Party, except that neither Party will assign, license, sublicense, sell,
distribute or otherwise transfer any such Joint Inventions to any competitor of
the other Party.

 

5



--------------------------------------------------------------------------------



 



6.02  
Prosecution and Maintenance of Patents. Each Party shall control the
preparation, filing, prosecution and maintenance (including without limitation
conducting or participating in interferences or oppositions), at its own
expense, of any and all Patents that it owns. The Parties shall jointly control
the preparation, filing, prosecution and maintenance (including without
limitation conducting or participating in interferences or oppositions), of any
and all Patents that are jointly owned by the Parties (“Joint Patents”), and to
equally share all outside legal fees and expenses associated therewith. However,
if a Party desires not to file, prosecute, issue or maintain an application for
a Joint Patent in any particular country or jurisdiction, such Party shall
notify the other Party of its intention not to do so, and with such notice shall
relinquish its interest in the same (i.e., shall have no further ownership
interest in, license or right to use, or any costs associated therewith) in such
particular country or jurisdiction, and the other Party shall have the right,
but not the obligation to file, prosecute, issue or maintain in its name such
application or patent embodying a Joint Patent in such particular country or
jurisdiction at its own expense. Accelr8 hereby grants to Nanosphere a
nonexclusive, nontransferable, royalty-free license to use, copy and modify the
Accelr8 Patents for the purposes of maintaining and supporting the Accelr8
Patents. Nanosphere covenants and agrees that it will not exercise the license
rights granted in this section unless and until Accelr8 materially breaches its
maintenance obligations under this Agreement.
  6.03  
Cooperation of the Parties. At the reasonable request of the responsible Party,
the other Party agrees to reasonable efforts to cooperate in the preparation,
filing, prosecution, maintenance and defense of any Patents under this Agreement
and in the obtaining and maintenance of any patent extensions, supplementary
protection certificates and the like with respect to any Patent claiming an
Invention. Such cooperation includes, but is not limited to:
     
(a) executing all papers and instruments (including assignment documents), or
requiring its employees or contractors, to execute such papers and instruments,
so as to effectuate the ownership of inventions set forth in §6.01, and Patents
claiming such inventions, and to enable the responsible Party to apply for and
to prosecute patent applications in any country; and
     
(b) promptly informing the other Party of any matters coming to the first
Party’s attention that may affect the preparation, filing, prosecution or
maintenance of any such patent applications.

 

6



--------------------------------------------------------------------------------



 



6.04  
Infringement by Third Parties. Each Party agrees to inform the other Party
promptly in writing of any suspected infringement of the Accelr8 Technology, the
Licensed Product and/or the Patents resulting from any Inventions. The Party
owning the applicable Patent shall have the sole right to institute suit against
such Third Party, provided that the other Party shall provide all reasonable
cooperation and assistance that may be requested by the first Party, at the
first Party’s expense, in any such suit, which cooperation may include joining
in such suit.

ARTICLE 7. CONFIDENTIALITY AND PUBLICATIONS

7.01  
In the performance of this Agreement, each Party may disclose directly or
indirectly to the other party certain confidential information, orally or in
writing or both, including, but not be limited to, marketing plans, cost or
price data, customer or supplier information, technical information, patent
applications, and patent prosecution documents regarding the Accelr8 Technology
or the Licensed Product (collectively, “Confidential Information”). Except to
the extent expressly authorized by this Agreement or otherwise agreed in writing
by the disclosing Party, the Parties agree that, during the Term for at least
five (5) years and thereafter, the receiving Party shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as expressly provided for in this Agreement any Confidential Information. A
Party may use such Confidential Information only to the extent required to
accomplish the purposes of this Agreement. Neither Party will use any
Confidential Information of any other Party for any purpose or in any manner
that would constitute a violation of any laws or regulations, including, without
limitation, the export control laws of the United States. Neither Party may
reproduce any Confidential Information of any other Party in any form except as
required to accomplish the intent of this Agreement. Neither Party may disclose
Confidential Information of any other Party to any employee, agent, consultant,
or sublicensee who does not have a reasonable need for such information for
purposes of performance under this Agreement and who is not subject to binding
obligations of confidentiality and limited use at least as restrictive as those
of this Article 8. In particular, neither Party will disclose to a Third Party
any legal opinions with regard to Accelr8’s Intellectual Property without first
obtaining a “Community of Interest” agreement from such Third Party that
includes Accelr8 as named in the Community of Interest. Each Party will use at
least the same standard of care as it uses to protect its own proprietary or
confidential information of a similar nature to prevent unauthorized disclosures
or uses of Confidential Information of the other Party, but in no event less
than reasonable care. Each Party will promptly notify the disclosing Party upon
discovery of any unauthorized use or disclosure of the Confidential Information
of the other Party.
  7.02  
The obligations of confidentiality and non-use of Confidential Information set
forth in §7.01 above shall not apply to any information that, as shown by
competent proof:
     
(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving Party in breach hereof, generally known or available;
     
(b) is known by the receiving Party at the time of receiving such information;

 

7



--------------------------------------------------------------------------------



 



   
(c) is hereafter furnished to the receiving Party by a Third Party, as a matter
of right and without restriction on disclosure;
     
(d) is independently developed by the receiving Party without use of or
reference to Confidential Information of the other Party; or
     
(e) is the subject of a prior, express, written permission to disclose provided
by the disclosing Party.
     
The Parties agree that the material financial terms of this Agreement shall be
considered Confidential Information of both Parties. Notwithstanding the
foregoing, the Parties may disclose such terms to bona fide potential corporate
partners, potential investors or merger or acquisition partners, and to
financial underwriters and legal and financial advisors; provided that all such
disclosures shall be made only to such parties under obligations of
confidentiality and non-use and provided the other Party is informed to whom
such disclosures will be made.
  7.03  
Each of the Parties may disclose Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary for complying with
applicable court orders or governmental regulations.
     
Notwithstanding the foregoing, in the event that a Party is required to make a
disclosure of any other Party’s Confidential Information pursuant to §7.03 it
will give reasonable advance notice to the other Party of such disclosure and
use efforts to secure confidential treatment of such information at least as
diligent as the other Party would use to protect its own confidential
information, but in no event less than reasonable efforts. In any event, each of
the Parties agrees to take all reasonable action to avoid disclosure of
Confidential Information hereunder. The Parties will consult with each other on
the provisions of this Agreement to be redacted in any filings made by the
parties with the United States Securities and Exchange Commission or as
otherwise required by law.
  7.04  
Each Party shall have the right to review and comment on any material proposed
for disclosure or publication by the other Party, such as by oral presentation,
manuscript or abstract, which utilizes Confidential Information of the
non-publishing Party. Before any such material is submitted for publication, the
Party proposing publication shall deliver a complete copy to the non-publishing
Party whose Confidential Information is utilized therein, at least thirty
(30) days prior to submitting the material to a publisher or initiating any
other disclosure. The non-publishing Party shall review any such material and
give its comments to the Party proposing publication within thirty (30) days of
the delivery of such material to the non-publishing Party. With respect to oral
presentation materials and abstracts, the non-publishing Party shall make
reasonable efforts to expedite review of such materials and abstracts, and shall
return such items as soon as practicable to the Party proposing publication with
appropriate comments, if any, but in no event later than thirty (30) days from
the date of delivery to the non-publishing Party. The publishing Party shall
comply with the non-publishing Party’s requests to delete references to the
non-publishing Party’s Confidential Information in any such material and agrees
to delay any submission for publication or other public disclosure for a period
of up to an additional ninety (90) days for the purpose of preparing and filing
appropriate patent applications.

 

8



--------------------------------------------------------------------------------



 



7.05  
The Parties shall issue a mutually acceptable press release regarding this
Agreement and the Parties’ collaboration upon execution of this Agreement.

ARTICLE 8. REPRESENTATIONS, WARRANTIES AND COVENANTS

8.01  
ACCELR8 IS LICENSING AND PROVIDING THE ACCELR8 TECHNOLOGY ON AN “AS IS” BASIS,
AND IT MAKES NO REPRESENTATIONS NOR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCELR8 TECHNOLOGY OR THE USE, SALE,
IMPORT, EXPORT OR OTHER DISPOSITION BY NANOSPHERE, ITS AFFILIATES,
SUBLICENSEE(S), OR THEIR VENDEES OR OTHER TRANSFEREES OF LICENSED PRODUCTS.
THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR THAT THE USE, MANUFACTURE, SALE OR IMPORT OF LICENSED
PRODUCTS WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, SERVICE MARK, OR
OTHER RIGHTS OF ANY THIRD PARTY.
  8.02  
Accelr8 and Nanosphere each hereby represent and warrant to the other as
follows:
     
(a) it is duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation, and has full corporate or
other power and authority and the legal right to (i) own and operate its
property and assets, (ii) carry on its business as it is now being conducted and
as contemplated in this Agreement, and (iii) enter into this Agreement and to
carry out the provisions hereof;
     
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate or
partnership action; and
     
(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms, and (ii) the execution, delivery and performance of this Agreement by
it does not conflict with any written agreement, instrument or understanding to
which it is a party or by which it may be bound, or violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.
  8.03  
Nothing in this Agreement shall be construed as:
     
(a) A warranty or representation by Accelr8 to the validity or scope of any of
the Accelr8 Patents;
     
(b) A warranty or representation that the Accelr8 Technology or anything made,
used, sold, imported or otherwise disposed of under the licenses granted
hereunder (including, without limitation, the Licensed Product) will or will not
infringe patents, copyrights or other rights of Third Parties. However Accelr8
has, as of the Effective Date, no knowledge of any such infringements and no
actions have been alleged or filed against Accelr8 with respect to claims of
invalidity of the Licensed Patents or infringement;

 

9



--------------------------------------------------------------------------------



 



   
(c) An obligation to furnish any know-how or technology not agreed to in this
Agreement, to bring or prosecute actions or suits against Third Parties for
infringement or to provide any services other than those specified in this
Agreement.
  8.04  
Nanosphere covenants that it shall:
     
(a) cause Licensed Products sold under this Agreement to be marked with the
notice of the patent numbers or patent pending, as may be legally required.
     
(b) comply with all laws and regulations of the United States and any other
country as appropriate concerning or controlling the import or export of
Licensed Products.
     
(c) comply with all laws and regulations of the country as concerned with regard
to the manufacture, marketing, promotion or distribution of Licensed Products.
     
(d) appropriately label Nanosphere Products for use and sale, including, without
limitation, any restrictions on use in the instructions for use.
  8.05  
Except in connection with liability for breach of Article 8, no Party shall be
entitled to recover from the other Party any special, incidental, indirect,
consequential or punitive damages in connection with this Agreement or any
license granted hereunder; provided, however, that this §8.05 shall not be
construed to limit any Party’s indemnification obligations under Article 9 or
any remedies available at law for a violation of a Party’s intellectual property
or proprietary rights.

ARTICLE 9. INDEMNIFICATION

9.01  
Nanosphere Indemnification. Nanosphere shall indemnify and hold Accelr8 and its
Affiliates, and their respective officers, directors, employees, consultants and
agents (each, an “Accelr8 Indemnitee”) harmless from and against all liability,
damages, losses, costs and expenses including reasonable attorneys fees and
expenses (collectively, “Losses”), in connection with a claim asserted by a
Third Party for death, personal injury, illness, property damage, noncompliance
with applicable laws and any other Third Party claim, proceeding, demand, (each,
a “Third Party Claim”) in connection with or arising out of:
     
(a) any use of the Accelr8 Technology in a manner not expressly permitted under
the licenses granted to Nanosphere hereunder;
     
(b) the design, manufacture, use, production, marketing, sale or distribution of
Licensed Products except where such Third Party Claim is based solely on
allegation(s) that Nanosphere’s use of the Accler8 Intellectual Property as
allowed by this Agreement infringes patents, copyrights or other rights of such
Third Party;

 

10



--------------------------------------------------------------------------------



 



   
(c) any representation or warranty made by Nanosphere in Article 8 of this
Agreement; or
     
(d) the gross negligence or willful misconduct of Nanosphere; or
     
(e) any claims that the manufacture, use, sale or import of the Licensed
Products solely done by or through Nanosphere infringes or violates any patent
or other rights of any Third Party. However, no indemnification applies by
Nanosphere for Accelr8 and its Affiliates, and their respective officers,
directors, employees, consultants and agents (each, an “Accelr8 Indemnitee”) for
any actions arising from, but not limited to, §2.04.
  9.02  
Control of Defense. Accelr8 shall give prompt written notice of a Third Party
Claim to Nanosphere and Nanosphere shall defend against such Third Party Claim
with the reasonable cooperation of the Accelr8 Indemnitee; provided that
(i) Accelr8 shall have the exclusive right to control the defense or settlement
of any Third Party Claim involving the validity, enforceability or scope of any
Accelr8 Intellectual Property or Patents owned by Accelr8 notwithstanding
anything to the contrary herein, and (ii) subject to item (i) above, the Accelr8
Indemnitee will not settle any such Third Party Claim without the prior written
consent of Nanosphere, which consent shall not be unreasonably withheld,
conditioned or delayed. Each Accelr8 Indemnitee shall have the right to be
present in person or through counsel at substantive legal proceedings relating
to the applicable Third Party Claim.

ARTICLE 10. DURATION, TERMINATION AND CONVERSION

10.01  
Term. This Agreement shall become effective as of the Effective Date with a term
ending on the expiration date of the last Patent issued as defined by this
Agreement, unless earlier terminated pursuant to §10.02
  10.02  
Termination. This Agreement shall terminate if either Party gives written notice
to the other Party of the other Party’s material breach of the terms of this
Agreement, and the other Party fails to cure such breach within thirty (30) days
of its receipt of such notice.
  10.03  
Effect of Termination.
     
(a) Upon termination of this Agreement, the licenses and rights granted to
Nanosphere hereunder shall immediately terminate manufacturing of Nanosphere
Products that use the Licensed Product, however, Nanosphere retains the rights
to use or sell all finished goods and then current work in process
     
(b) Within thirty (30) days following the expiration or termination of this
Agreement, each Party shall deliver to the other Party any and all copies of any
documents or tangible items that contain any Confidential Information of the
other Party in its possession or under its control, except that each party may
keep one copy of all such Confidential Information for its legal records.
  10.04  
Accrued Rights and Obligations; Survival. Expiration or termination of this
Agreement shall not affect any accrued rights or obligations of any Party. The
provisions of Articles 5-9 and 11-12, and §§2.04, 5.02-5.06, and 10.03-10.06 of
this Agreement shall survive expiration or termination of this Agreement for any
reason (subject to any subsequent dates of termination referred to in such
individual Articles and Sections).

 

11



--------------------------------------------------------------------------------



 



10.05  
Exercise of Right to Terminate. If any Party elects to terminate this Agreement
pursuant to the terms of this Article 11, such Party will not be required to
compensate the other Party for any damage or loss that such other Party may
suffer as a result of the terminating Party exercise of its rights under this
Article 10.
  10.06  
Damages; Relief. Subject to §10.05 above, termination of this Agreement shall
not preclude either Party from claiming any other damages, compensation or
relief that it may be entitled to under the terms of this Agreement or at law or
equity upon such termination.

ARTICLE 11. DISPUTE RESOLUTION

11.01  
In the event of any dispute arising out of or relating to this Agreement, the
affected Party shall promptly notify the other Party (“Notice Date”), and the
Parties shall attempt in good faith to resolve the matter. Any disputes not so
resolved shall be referred to senior executives of the Parties, who shall meet
at a mutually acceptable time and location within thirty (30) days of the Notice
Date and shall attempt to negotiate a settlement. If the senior executives of
the Parties fail to meet within thirty (30) days of the Notice Date, or if the
matter remains unresolved for a period of sixty (60) days after the Notice Date,
either Party may at any time thereafter and upon notice to the other Party,
submit such dispute to be finally settled by arbitration administered by the
American Arbitration Association in accordance with its International
Arbitration Rules, as such rules may be modified by the following provisions of
this Article 11.
  11.02  
Not later than 30 days after commencement of the arbitration, the Parties shall
select one arbitrator from the AAA’s Roster of Neutrals, provided that such
arbitrator shall in any event be a patent attorney with significant experience
in the biotechnology industry. If the Parties are unable to agree on an
arbitrator, an arbitrator meeting the above qualifications shall be selected in
accordance with AAA’s rules not later than 60 days after commencement of the
arbitration. The place of the arbitration shall be Denver County, Colorado.
  11.03  
The arbitration shall be governed by the substantive laws of the State of
Colorado without regard to conflict of law rules, Title 9 of the US Code (United
States Arbitration Act) and the Commercial Arbitration Rules of the American
Arbitration Association, except to the extent expressly limited by this
Article 11.
  11.04  
Each Party shall have the right to request from the arbitrators, and the
arbitrators shall order upon good cause shown, reasonable and limited prehearing
discovery, including (a) exchange of witness lists, (b) depositions under oath
of named witnesses at a mutually convenient location, (c) written
interrogatories, and (d) document requests. Any dispute regarding discovery, or
the relevance or scope thereof, shall be determined by the arbitrator, which
determination shall be conclusive. All discovery shall be completed

 

12



--------------------------------------------------------------------------------



 



   
within forty five (45) days following the appointment of the arbitrator. Upon
conclusion of the pre-hearing discovery, the arbitrator shall promptly hold a
hearing upon the evidence to be adduced by the Parties and shall promptly render
a written opinion and award.
  11.05  
The arbitrator will have no authority to award any damages inconsistent with the
terms of this Agreement except as may be required by statute. Judgment on the
award may be entered by any court of competent jurisdiction.
  11.06  
Each Party shall bear its own costs and expenses in relation to such
arbitration, provided, however, that the Parties shall share equally the costs
and expenses of the arbitrator.

ARTICLE 12. MISCELLANEOUS

12.01  
Assignment. Except as expressly provided hereunder, no Party may assign or
transfer this Agreement or any rights or obligations hereunder without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld); provided, however, that any Party may assign this Agreement and its
rights and obligations hereunder without the other Party’s consent to an
Affiliate or in connection with the transfer or sale to a Third Party of all or
substantially all of the assets or outstanding capital stock of such Party,
whether by merger, sale of stock, or sale of assets. The rights and obligations
of the Parties under this Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the Parties. Any assignment
not in accordance with this Agreement shall be void.
  12.02  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, excluding its choice of law principles.
  12.03  
Bankruptcy Code 365(n). The Parties acknowledge that the Accelr8 Intellectual
Property is “intellectual property” for purposes of Section 365(n) of the U.S.
Bankruptcy Code and that Licensee will have the right to exercise all rights
provided by Section 365(n) with respect to the Accelr8 Intellectual Property. In
the event of a filing of bankruptcy by or against either Party, such Party is
required to expeditiously decide to accept or reject a license within a
reasonable time and not oppose a motion by the other Party to compel assumption
or rejection of the license. In the event that Accelr8 materially breaches its
transfer of technology obligations to Nanosphere as set forth in §2.02 under
this Agreement, Nanosphere shall have the right to require the transfer by
Accelr8 (or in the event of a filing of bankruptcy by or against Accelr8, by the
trustee) to Nanosphere of all information and materials in deficiency and
required to complete the transfer of technology (including all embodiments
thereof) as set forth in §2.02.
  12.04  
Notices. Any notice or other communication required or permitted to be given to
any Party hereto shall be in writing unless otherwise specified and shall be
deemed to have been properly given and effective: (a) on the date of delivery if
delivered in person; (b) the date of electronically confirmed facsimile
transmission if during the recipient’s normal business hours, or otherwise on
the next business day of the recipient; (c) one (1) business day after sending
via next business day delivery by a nationally recognized overnight courier
service; or (d) three (3) days after mailing by registered or certified mail,
postage prepaid and return receipt requested, to the Party to be notified at the
following address or facsimile number:

 

13



--------------------------------------------------------------------------------



 



   
In the case of Accelr8:
     
Accelr8 Technology Corporation
7000 North Broadway, Bldg 3-307
Denver, Colorado 80221
Facsimile: +1-303-863-1218
Attention: Thomas V. Geimer, Chairman and CEO
CC: President
     
In the case of Nanosphere:
     
Nanosphere Inc.
4088 Commercial Avenue
Northbrook, Illinois 60062
Facsimile: (847) 400-9199
Attention: Winton Gibbons
CC: CFO

   
Any Party may change its address for communications by a notice to the other
Parties in accordance with this §12.04.
  12.05  
Use of Name. Accelr8 grants to Nanosphere the right to use Accelr8’s name and
the name of the Licensed Product in the promotion of Nanosphere Products.
  12.06  
Entire Agreement. The terms and provisions contained in this Agreement
(including any and all Appendices referred to herein) constitute the entire
Agreement between the Parties and shall supersede all previous communications,
representations, agreements or understandings, either oral or written, between
the parties hereto with respect to the subject matter hereof, and no agreement
or understanding varying or extending this Agreement will be binding upon any
Party hereto, unless in writing which specifically refers to this Agreement,
signed by duly authorized officers or representatives of each of the Parties,
and the provisions of this Agreement not specifically amended thereby shall
remain in full force and effect according to their terms.
  12.07  
Severability. The provisions and clauses of this Agreement are severable, and in
the event that any provision or clause is determined to be invalid or
unenforceable under any controlling body of the law, such provision or clause
shall, if possible, be interpreted to achieve the intent of the Parties to this
Agreement to the extent possible rather than voided. In any event, such
invalidity or unenforceability will not in any way affect the validity or
enforceability of the remaining provisions and clauses hereof.
  12.08  
No Agency. The Parties relationship, as established by this Agreement, is solely
that of independent contractors. This Agreement does not establish a joint
venture, partnership or similar business relationship among the Parties, except
as expressly set forth herein. No Party is a legal representative of any other
Party hereto, and no Party can assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of any other Party for any
purpose whatsoever.

 

14



--------------------------------------------------------------------------------



 



12.09  
Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.
  12.10  
Amendment. This Agreement may only be modified or supplemented in a writing
expressly stated for such purpose and signed by duly authorized representatives
of the Parties to this Agreement.
  12.11  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
a single instrument.
  12.12  
No Third Party Rights or Obligations. No provision of this Agreement shall be
deemed or construed in any way to result in the creation of any rights or
obligation in any Third Party.
  12.13  
Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
  12.14  
Cumulative Rights. The rights, powers and remedies hereunder shall be in
addition to, and not in limitation of, all rights, powers and remedies provided
at law or in equity, or under any other agreement between the Parties. All of
such rights, powers and remedies shall be cumulative, and may be exercised
successively or cumulatively.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their respective duly authorized officers.

                  Accelr8 technology corporation   Nanosphere Inc.      
By: 
/s/ Thomas V. Geimer   By:  /s/ Winton G. Gibbons    
 
         
 
Name:  Thomas V. Geimer     Name:  Winton G. Gibbons    
 
Title: CEO     Title: Senior Vice President, Business
Development    

 

16



--------------------------------------------------------------------------------



 



APPENDIX A
LIST OF ACCELR8 PATENTS AND PATENT APPLICATIONS
United States Provisional Patent Application
Application Serial Number: 60/301,223
Filed: June 26, 2001
United States Provisional Patent Application
Application Serial Number: 60/536,596
Filed: January 15, 2004
United States Provisional Patent Application
Application Serial Number: 60/541,885
Filed: January 31, 2004
United States Provisional Patent Application
Application Serial No. 60/561,240
Filed: April 10, 2004
United States Patent
Title: Functional Surface Coating
Publication Number: US 6,844,028
Application Serial Number: 10/180,199
Filed: June 25, 2002
Issue Date: January 18, 2005
Published Patent Application Number: US 20030022216
United States Patent
Title: Functional Surface Coating
Publication Number: US 7,067,194
Application Serial Number: 10/718,880
Filed: November 21, 2003
Issue Date: June 27, 2006
Published Patent Application Number: US 2004/0115721
United States Patent
Title: Functional Surface Coating
Publication Number: 7,629,029
Application Serial Number: 10/964,845
Filed: October 13, 2004
Issue Date: December 8, 2009
Published Patent Application Number: US 2005/0100675

 

 



--------------------------------------------------------------------------------



 



United States Patent
Title: Hydroxyl functional surface coating
Publication Number: 7,501,157
Application Serial Number: 11/035,849
Filed: January 13, 2005
Issue Date: March 10, 2009
Published Patent Application Number: US 2005/0147758
United States Patent Application
Title: Functional Surface Coating
Application Serial Number: 12/632,609
Filed December 7, 2009
Published Patent Application Number: 2010/0081735
International Application Published Under the Patent Cooperation Treaty (PCT)
Title: Functional Surface Coating
Application Number: PCT/US2002/020408
International Filing Date: June 26, 2002
Publication Number: WO 03/000433 A1
Publication Date: January 3, 2003
Canadian Patent Application
Title: Functional Surface Coatings with Low Non-Specific Binding Properties
Application Serial Number: CA 2455393
Filing Date: June 26, 2002
Publication Number: WO 03/000433 A1
European Patent Application
Title: Functional Surface Coatings with Low Non-Specific Binding Properties
Application Serial Number: EP 02737596
Filing Date: June 26, 2002
Publication Number: WO 03/000433 A1
Israel Patent
Title: Functional Surface Coatings with Low Non-Specific Binding Properties
Application Serial Number: IL 159556
Filing Date: June 26, 2002
Publication Number: WO 03/000433 A1
Patent Number: 159,556
Grant Date: November 21, 2006
Japan Patent Application
Title: Functional Surface Coatings
Application Serial Number: JP 2003506665
Filing Date: June 26, 2002

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
SPECIFICATIONS FOR THE LICENSED PRODUCT
The Licensed Product consists of:
a coating to be applied to a single discrete physical substrate component
article;
said coating comprising a polymer formulation comprising of:
an active component comprising polyethylene glycol polymer;
a matrix forming component;
and a crosslinking component.

 

 